DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 5-44 are pending in this application, Claims 7-34 are acknowledged as withdrawn, Claims 1, 5, 6 and 35-44 were examined on their merits.

Claim Interpretation

The Examiner notes that Claim 44 recites; “wherein the capacitating conditions to which the capacitated sperm have been exposed comprise:”.  This is a product-by-process limitation which has been interpreted by the Examiner consistent with the MPEP at 2113 I. which states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6 and 35-44 are newly rejected under 35 U.S.C. § 101 because the
claimed invention is directed to a Judicial Exception without significantly more.
The claim(s) recite(s):
Claim 1; determining a sum of a percentage of apical acrosome (AA) and a percentage of acrosomal plasma membrane (APM) Gm1 patterns in the in vitro capacitated sperm; and comparing said sum of the percentage of AA and percentage of APM Gm 1 patterns to a predetermined fertility threshold based on a sum of a percentage of AA and a percentage of APM Gm1 patterns for a fertile population, wherein the predetermined fertility threshold is indicative of the fertility status of the individual;
Claim 35; comparing a frequency of AA + APM Gm1 patterns in the in vitro capacitated sperm to a fertility threshold which is one standard deviation below a mean percentage of AA + APM Gm1 patterns for a fertile population,
wherein a frequency greater than the fertility threshold indicates a fertile status of the individual and a frequency less than the fertility threshold indicates an infertile or sub-fertile status of the individual; and identifying fertility status based on the fertility threshold;

36; comparing the frequency of AA + APM Gm1 patterns in the capacitated sperm to an infertility threshold which is two standard deviations below the mean percentage of AA + APM Gm1 patterns for a fertile population, wherein a frequency greater than the infertility threshold and less than the fertility threshold indicates a sub-fertile status of the individual and a frequency less than the infertility threshold indicates an infertile status of the individual.

These judicial exceptions are not integrated into a practical application because they are drawn to an Abstract Ideas/Mathematical processes and a Law of Nature, which do not impose a meaningful limit on the Judicial Exceptions.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Step 1) Is the claim to a Process, Machine, Manufacture or Composition or Matter?
Yes, the claims are drawn to a process.

Step 2A, prong 1) Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon?
Yes, Claims 1, 35 and 36 recite Abstract Ideas, that is, mental processes and/or mathematical calculations as well as being drawn to a Law of Nature.  That is, differences in fertility lead to changes in sperm anatomy and/or physiology which are revealed by the processing conditions and Gm1 staining.

No, the additional elements of Claims 1 and 35 of obtaining a sperm sample from a human male which has been exposed to capacitating conditions in vitro, fixing and staining the sample, do not result in any improvement to the technical field, to not effect a particular treatment or prophylaxis for any disease or condition, are not applied with or by a machine, or do more than generally link the use of the JE to a particular technological environment (fertility status).  The limitations appear to add insignificant extra-solution activity to the JE and/or generally link the use of the JE to a particular technological environment (fertility status).

Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
No, as evidenced by Travis et al. (US 8,367,313 B2), cited in the IDS and Travis et al. (US 7,160,676 B2), both cited in the IDS and in the prior action, the general steps of obtaining a sperm sample from a human male which has been exposed to capacitating conditions in vitro (as claimed in instant Claims 1 and 35), fixing (as claimed in instant Claims 1, 5 and 35) and staining the sample to identify GM1 patterns, are no more than what was well-understood, routine an conventional in the art.  Further, Selvaraj et al. (2007), cited in the IDS, teaches the steps of obtaining a sperm sample from murine/bovine males which have been exposed to capacitating conditions in vitro, (as claimed in instant Claims 1 and 35),

1, 5 and 35) and staining the sample to identify
GM1 patterns (Pg. 590, Column 1, Lines 2-52 and Pg. 591, Column 1, Lines 1-21 and
Pg. 592, Fig. 1A).  Claim 6 does no more than provide a basis for comparison with
which to mentally compare the mathematically determined values, and is thus an
Abstract Idea.  Claims 37, 38 and 39 are no more than potential mental conclusions
which the practitioner will make based upon the mathematical manipulations/mental
steps, and therefore are Abstract Ideas.  Claim 40 merely defines where the basis for
comparison with which to mentally compare the mathematically determined values is
obtained, such as from predetermined data or a look up table, and is thus an Abstract
Idea.  Claims 41 and 42 are mental steps/conclusions of selecting a treatment on the
part of the practitioner, and are thus Abstract Ideas.  With regard to Claim 43, the Examiner notes that this has been interpreted under product-by-process and therefore the methods of Travis et al. (US 8,367,313 B2), cited in the IDS and Travis et al. (US 7,160,676 B2), both cited in the IDS and in the prior action, whom taught the general steps of obtaining a sperm sample from a human male which has been exposed to capacitating conditions in vitro, would meet the claimed limitation of providing capacitating conditions, even if produced by another process.  Even if Claim 43 and Claim 44 were to provide active method steps of providing in vitro capacitating conditions, the limitations themselves whether considered separately or as a whole, are no more than what was well-understood, routine an conventional in the art.



et al. (1998) teaches the selection of sperm with normal morphology by centrifugation of a sperm sample through a density gradient followed by suspension of a fraction of the density gradient comprising the sperm in mHTF and centrifuging the fraction to obtain a pellet comprising sperm, followed by resuspension of the pellet.  While the reference does not indicate that the resuspension medium is mHTF, those of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious the use of the same medium used to resuspend the pellet produced after the first centrifugation.  Galantino-Homer et al. (2006) teaches that 2-hydroxypropyl-β-cyclodextrin (HBCD) is known to enhance sperm capacitation in other species (Pg. 638, Abstract).

Response to Arguments

Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the claims in CellzDirect was found to be patent eligible, in part, because the claim included an artificial process even though it involved a natural phenomenon, an inherent property of naturally occurring hepatocytes which Applicant equates to the instant claims wherein staining patterns are visualized by an artificial process (Remarks, Pg. 10, Lines 3-31 and Pg. 11, Lines 1-7).

Cellzdirect does not fully track with the instant claims, being drawn to a method of producing cells via an artificial process whereas the instant claims are drawn to the treatment of cells by an artificial process and analyzing the treated cells with various mental steps/mathematical manipulations/abstract ideas.  For reasons of record  set forth above, the Examiner maintains that the instant claims are not patent-eligible.

The Applicant argues that the claims in Illumina were found to be patent eligible as the Court found the claims were not directed to the natural phenomenon but rather a patent eligible method that utilized the natural phenomenon, noting the specific process steps which result in a different final product than the closest naturally occurring product.  Applicant concludes that when considered as an ordered combination the instant claims are not “directed to” a patent ineligible natural phenomenon and are patent eligible when considered under the latest guidance (Remarks, Pg. 11, Lines 8-32 and Pg. 12, Lines 1-24).

 This is not found to be persuasive for the following reasons, the Patent Office does not necessarily rely on any one particular court case when determining patent eligibility.  The process of a determination of patent eligibility relies on the steps set forth above, and as described in MPEP 2106.07(a).  
Illumina does not fully track with the instant claims, being drawn to the production and analysis of a product which is different from the closest naturally occurring counterpart.  Whereas the instant claims are drawn to the treatment of cells by an artificial process and analyzing the treated cells with various mental steps/mathematical manipulations/abstract ideas.  For reasons of record, as set forth above, the Examiner maintains that the instant claims are not patent-eligible.

The Applicant argues that New Claims 43 and 44 are not described in the cited references and do not constitute insignificant extra-solution activity (Remarks, Pg. 12, Lines 25-30).

This is not found to be persuasive for the reasoning provided in the above New Rejection, that is, even if Claim 43 and Claim 44 were to provide active method steps of providing in vitro capacitating conditions, the limitations themselves whether considered separately or as a whole, are no more than what was well-understood, routine and conventional in the art.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        01/10/2022

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653